—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered March 9, 1992, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Defendant’s contention that the presentence report was so incomplete as to vitiate the sentencing court’s reliance on it in imposing sentence is without merit. We note that defendant negotiated this plea sentence agreement (see, People v Fernandez, 171 AD2d 444, lv denied 77 NY2d 960), and that both counsel and defendant at the sentencing proceeding declined to challenge the report, thus waiving the present claim (People v Quinlan, 193 AD2d 564, lv denied 82 NY2d 724). Finally, much of the information in the report was provided by defendant himself, so defendant can hardly complain that the report was incomplete with respect to his social and family history. Nor do we find any basis to reduce the negotiated sentence imposed. Concur—Wallach, J. P., Rubin, Ross, Asch and Mazzarelli, JJ.